Citation Nr: 0816664	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  05-24 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), to include whether new and material 
evidence has been received to reopen a previously-denied 
claim.

2.  Entitlement to service connection for hypertension, 
claimed as secondary to the service-connected diabetes 
mellitus, to include whether new and material evidence has 
been received to reopen a previously-denied claim.

3.  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to the service-connected 
diabetes mellitus.

4.  Entitlement to service connection for chronic liver 
disease, claimed as secondary to the service-connected 
diabetes mellitus.

5.  Entitlement to service connection for chronic inguinal 
hernia.

6.  Entitlement to service connection for arteriosclerosis 
obliterans, claimed as vascular disorder, claimed as 
secondary to the service-connected diabetes mellitus.

7.  Entitlement to service connection for bronchial asthma.

8.  Entitlement to service connection for hearing loss.

9.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his daughter


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The appellant had active military service from September 1966 
to September 1969.

These matters come before the Board of Veterans Appeals 
(Board) on appeal from a June 2004 RO rating decision.

The RO's rating decision and the May 2005 Statement of the 
Case (SOC) denied reopening previously-denied claims for 
service connection for PTSD and hypertension.  Subsequently 
the RO reopened the claim for PTSD and adjudicated the merits 
as shown in the Supplemental SOC (SSOC) in June 2007; the RO 
apparently did the same with the claim for hypertension as 
shown in the SSOC of August 2007.  

The Board is neither required nor permitted to analyze the 
merits of a previously denied claim if new and material 
evidence has not been submitted.  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  Therefore, regardless of the RO's 
action in reopening the previously-denied claims for PTSD and 
hypertension and adjudicating those claims on the merits, the 
Board must first determine if the claims were properly 
reopened, and only thereafter may review the merits.  Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 
26 5 F.3d 1366 (Fed. Cir. 2001).  

The appellant testified before the undersigned via video-
conference from the RO in February 2008.  In conjunction with 
that hearing he submitted additional evidence in the form of 
VA treatment records, with a waiver of initial RO review.  
The Board has accepted this additional evidence for inclusion 
into the record on appeal.  See 38 C.F.R. § 20.800 (2007).

During the hearing cited above, the appellant withdrew his 
appeal regarding three additional issues from the June 2004 
rating decision: service connection for a cervical spine 
disorder, service connection for a left leg disorder, and 
service connection for a left arm and shoulder disorder.  
Therefore, those issues are no longer before the Board.  38 
C.F.R. § 20.204 (2007).

The issues of service connection for hearing loss and 
tinnitus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required on his part.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.

2.   The RO denied service connection for PTSD and 
hypertension in a rating decision issued in April 2002; the 
appellant was notified of the decision but did not appeal.

3.  Evidence received since April 2002 regarding the claimed 
PTSD and hypertension is neither cumulative nor redundant of 
evidence of record at the time of the prior denial, relates 
to unestablished facts necessary to substantiate the claims, 
and raises a reasonable possibility of substantiating the 
claims.

4.  The appellant has not presented a verified or verifiable 
service-related PTSD stressor.

5.  The appellant's current hypertension became manifest many 
years after his discharge from service; competent medical 
opinion states that the hypertension is not related to the 
service-connected diabetes mellitus.

6.  Competent medical opinion asserts that the appellant's 
impotence is due to multifactoral issues rather than to his 
service-related diabetes mellitus.

7.  The appellant is not shown by medical evidence to have 
any diagnosed chronic liver disease.

8.  The appellant is not shown to have had an inguinal hernia 
is service, and there is no medical evidence that he has 
current residuals of any bilateral hernias in the remote 
past. 

9.  The appellant is not shown by medical evidence to have 
current arteriosclerosis obliterans or any other vascular 
disorder.

10.  The appellant is not shown to have had asthma in 
service, and there is no competent medical opinion showing 
that his current asthma is related to military service.


CONCLUSIONS OF LAW

1.  The RO's rating decision in April 2002 denying service 
connection for PTSD and hypertension is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 20.302, 20.1103 
(2007). 

2.  As evidence received since April 2002 is new and material 
in regard to the claimed PTSD and hypertension, the 
appellant's claims of service connection for those disorders 
are reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.156 (2007).  

3.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304(f) (2007).  

4.  The criteria for service connection for hypertension, to 
include on a secondary basis, are not met, nor may service 
connection as a presumptive disorder be presumed.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a), 3.310 (2007).  

5.  The criteria for service connection for erectile 
dysfunction, to include on a secondary basis, are not met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.310 (2007).  

6.  The criteria for service connection for chronic liver 
disease, to include as on a secondary basis, are not met.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.310 (2007).  
 
7.  The criteria for service connection for chronic inguinal 
hernia are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).  

8.  The criteria for service connection for arteriosclerosis 
obliterans or other vascular disorder, to include on a 
secondary basis, are not met, nor may service connection as a 
presumptive disorder be presumed.  38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309(a), 3.310 (2007).  

9.  The criteria for service connection for bronchial asthma 
are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  

VCAA and its implementing regulations essentially include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the service connection 
issues decided herein has been accomplished.  

Special notice is required when the issue is new and material 
evidence to reopen a previously denied claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006); see also Boggs v. Peake, 
No. 2007-7137 (Fed. Cir. March 26, 2008).   The Board's 
action below reopens the previously denied claims for PTSD 
and hypertension for adjudication on the merits.  As this 
represents a complete grant of the petition to reopen those 
claims, the Board finds that there is no further duty to 
notify or assist under Kent and Boggs.

In February 2004 and April 2004, prior to the June 2004 
rating decision on appeal, the RO sent the appellant letters 
advising him that to establish service connection the 
evidence must show an injury in service or a disease that 
began in or was made worse during military service, or an 
event causing an injury or disease; a current physical or 
mental disability; and, a relationship between the current 
disability and an injury, disease or event in service.  The 
February 2004 letter also asked the appellant to complete and 
return a questionnaire regarding in-service stressors.  

The Board accordingly finds that the appellant has received 
notice of the elements required to support his claim, and 
that he was afforded ample opportunity to submit such 
information and evidence prior to issuance of the rating 
decision on appeal.  

Both letters cited above also advised the appellant that VA 
is responsible for getting relevant records held by any 
Federal agency, to include military records, Social Security 
Administration (SSA) records, and records from VA and other 
Government agencies.  The letters also advised the appellant 
that that VA would make reasonable efforts to obtain relevant 
records from non-Federal agencies and entities if authorized 
by the appellant to do so.  

The April 2004 letter specifically advised the appellant, 
"If there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  

The Board finds that the letters cited above satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
claimant of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  As 
explained, all four content-of-notice requirements have been 
expressly met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to VCAA 
be provided "at the time" that, or "immediately after," 
the Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements provided to the 
appellant prior to the rating decision.  

However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the appellant.  



The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), reversed on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
appellant because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO has given the appellant notice of what 
was required to substantiate the claim on appeal, and the 
appellant was afforded opportunity to submit such information 
and/or evidence prior to the issuance of the most recent 
Supplemental Statement of the Case (SSOC) in October 2007.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
appellant informed the RO of the existence of any evidence-
in addition to that noted hereinbelow-that needs to be 
obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the appellant's status is not at issue, and 
as indicated the RO advised the appellant of the second and 
third Dingess elements (existence of a disability, connection 
between the veteran's service and that disability).  

The RO advised the appellant of the fourth and fifth Dingess 
elements (degree of disability, and effective date pertaining 
to the disability) by a letter in June 2007.  

Further, the Board's action herein denies service connection 
for the claimed disorders, so no degree of disability or 
effective date will result from the Board's decision.  There 
is accordingly no possibility of prejudice under the notice 
requirements of Dingess in regard to the claims for service 
connection.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with the claim on 
appeal.  

The appellant's service treatment records (STR) and service 
personnel records (SPR) are on file, as are medical records 
from those VA and non-VA medical providers that the appellant 
identified as having relevant records.  The appellant has not 
identified, and the file does not otherwise indicate, that 
there are any other VA or non-VA medical providers having 
additional records that should be obtained before the appeal 
is adjudicated by the Board.  

In specific regard to stressor verification, VA is obligated 
to obtain relevant records pertaining to claimant's active 
military service that are held or maintained by a government 
entity, if the claimant furnished sufficient information to 
locate those records.  38 U.S.C.A. § 5103A(b)(3)(c)(1).  As 
noted in more detail hereinbelow, the appellant has not 
submitted any verifiable stressor, so referral to the U.S. 
Army and Joint Service Records Research Center (JSRRC), 
National Archives Review Agency (NARA) or similar research 
agency is not warranted.

There is indication that the appellant receives SSA 
disability compensation for the claimed PTSD.  The RO has not 
requested SSA medical records.  Usually, where there is 
actual notice to VA that a claimant is receiving disability 
benefits from the SSA, VA has the duty to acquire a copy of 
the decision granting SSA disability benefits and the 
supporting medical documentation relied upon.  Murincsac v. 
Derwinski, 2 Vet. App. 363 (1992).

In this case, however, the fact of the appellant's diagnosis 
of PTSD is not in dispute, and his symptoms are moot at this 
point.  Instead, resolution of the claim for service 
connection for PTSD turns on whether there is a verified or 
verifiable in-service stressor.  Since SSA is not concerned 
with in-service stressors there is no realistic possibility 
that the SSA disability records would address that subject, 
so remand for the purpose of obtaining the SSA records would 
provide no benefit to the appellant.  Remands that would only 
result in imposing additional burdens on VA, with no benefit 
flowing to the claimant, are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

The appellant has been afforded a hearing before the Board, 
at which he and his daughter presented oral evidence in 
support of his claims; the appellant also presented 
additional documents to be associated with the file.

Finally, the appellant has received a VA examination for 
diabetes mellitus, which addressed the disabilities claimed 
as secondary thereto.  He has not received VA psychiatric or 
medical examinations for the other claimed disabilities 
decided herein.  A medical examination is not required if the 
appellant has not presented a prima facie case for the 
benefit claimed.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  See also Wells v. Principi, 326 F. 3d. 1381, 
1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 
(2004) (per curiam).  

As discussed below, the appellant has not presented a prima 
facie case for PTSD because he has not presented a verified 
or verifiable stressor.  The appellant has also not presented 
prima facie cases for chronic liver disease, chronic inguinal 
hernia, or arteriosclerosis obliterans because the evidence 
does not show that he has any of those disorders.  The 
appellant has also not presented a prima facie case for 
service connection for asthma because there is no evidence of 
asthma during military service or for many years thereafter.

However, the Board has found it necessary to remand for 
medical evaluation and opinion for two of the disabilities on 
appeal (bilateral hearing loss and tinnitus), as shown in the 
REMAND portion below.

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  

II.  Analysis

Entitlement to service connection for PTSD, to include 
whether new and material evidence has been received to reopen 
a previously-denied claim.

Entitlement to service connection for hypertension, claimed 
as secondary to the service-connected diabetes mellitus, to 
include whether new and material evidence has been received 
to reopen a previously-denied claim.

Because these claims are being resolved in the same manner, 
the Board will discuss them together.

Petition to Reopen Previously-Denied Claims

The RO denied the appellant's original claim for service 
connection for PTSD and hypertension by a rating decision in 
April 2002, based on the RO's determination that there was no 
competent diagnosis for either claimed disorder.  The 
appellant was notified of the denial by a letter dated in 
April 2002 but he did not appeal.

As the appellant did not appeal the April 2002 RO rating 
decision, that decision is final as to the evidence then of 
record, and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The appellant filed the instant petition to reopen the claims 
in January 2004.  Regarding petitions to reopen filed on or 
after August 29, 2001, as in this appeal, Title 38, Code of 
Federal Regulations, Section 3.156(a) defines "new" 
evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  

As indicated by the regulation cited hereinabove, and by 
judicial case law, "new" evidence is that which was not of 
record at the time of the last final disallowance (on any 
basis) of the claim, and is not duplicative or "merely 
cumulative" of other evidence then of record.  This analysis 
is undertaken by comparing the newly received evidence with 
the evidence previously of record.  

After evidence is determined to be new, the next question is 
whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  For purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

The evidence associated with the claims file since the April 
2002 rating decision includes VA treatment notes showing 
diagnoses of PTSD and hypertension.  This medical evidence 
directly addresses the reason the claims were denied in April 
2002, and is accordingly material.

The Board also notes that "new and material evidence" can 
be construed as that which would contribute to a more 
complete picture of the circumstances surrounding the origin 
of an appellant's disability or injury, even when it would 
not be enough to convince the Board to grant the claim.  
Hodge, 155 F.3d 1356.

The Board accordingly finds that new and material evidence 
has been received to reopen the claims for service connection 
for PTSD and hypertension.  The appellant's appeal is granted 
to that extent.

Entitlement to Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of direct service connection 
there must be: medical evidence of a current disability; 
medical evidence, or in some cases lay evidence, of in-
service occurrence or aggravation of a disease or injury; 
and, medical evidence of a nexus between an in-service 
disease or injury and the current disability.   Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. 
App. 341, 346 (1999).  

Alternatively, service connection may be awarded under 38 
C.F.R. § 3.303(b) for a "chronic" condition when: (1) a 
chronic disease manifests itself in service (or within the 
presumptive period under 38 C.F.R. § 3.307) and the veteran 
currently has the same condition; or (2) a disease manifests 
itself in service (or within the presumptive period) but is 
not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  

Finally, service connection may be granted for a disability 
found to be proximately due to, or the result of, a service-
connected disease or injury.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. 
App. 183, 187-89 (1993).  

I.  PTSD

Service connection specifically for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

The appellant's VA treatment records show diagnosis of PTSD 
by several VA psychiatrists.  If a veteran has received a 
diagnosis of PTSD from a competent medical professional, VA 
must assume that the diagnosis was made in accordance with 
the appropriate psychiatric criteria in regard to the 
adequacy of the symptomatology and the sufficiency of the 
stressor.  Cohen v. Brown, 10 Vet. App. 128, 153 (1997).  

The appellant is accordingly shown to be competently 
diagnosed with PTSD.

Several of the appellant's attending VA psychiatrists and 
psychologists have stated opinions in the treatment records 
to the effect that the appellant's diagnosed PTSD is due to 
combat experiences in Vietnam.  However, just because a 
physician or other health care professional accepted the 
appellant's description of his active service experiences as 
credible and diagnosed the appellant as suffering from PTSD 
does not mean the Board is required to grant the claim of 
service connection for PTSD.   Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

Specifically, the existence of an event alleged as a 
"stressor" that caused PTSD, although not the adequacy of 
the event to cause PTSD, is an adjudicative, not a medical, 
determination.  Zarycki v. Brown, 6 Vet. App. 91, 97-8 
(1993). 
  
The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  

Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).  

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki, 6 Vet. App. at 98.  

Corroboration of every detail of a claimed stressor, 
including appellant's personal involvement, is not required; 
rather, a veteran needs only to submit independent evidence 
of a stressful event that is sufficient to imply his or her 
personal exposure.  Pentecost v. Principi, 16 Vet. App. 124 
(2002), citing Suozzi v. Brown, 10 Vet. App. 307 (1997).  

In his correspondence with VA and in his interviews with VA 
medical providers, the appellant cited two specific combat 
stressors and two more general non-combat stressors.

In one specific stressor, the appellant asserts that he 
driving a convoy in September 1967 that was ambushed.  The 
appellant was wounded by shrapnel, for which he was promised 
a Purple Heart that he did not receive.  The appellant 
asserts that his friend R.S. was killed in the same action, 
although the appellant does not assert that he witnessed 
R.S.'s death.

The file contains a "buddy statement" in the form of a May 
2003 letter from a fellow serviceman, D.N., asserting that he 
witnessed a captain tell the appellant that he would receive 
the Purple Heart Medal, but the letter does not assert or 
show that D.N. witnessed the appellant actually participate 
in combat.  The letter asserts that both the appellant and 
D.N. knew R.S., who was killed the same day, although the 
letter does not assert that either D.N. or the appellant 
actually witnessed R.S.'s death.

In another specific stressor, the appellant asserts he was 
caught in a firefight when the enemy attacked the appellant's 
(unidentified) base camp during the period August-September 
1967; the appellant was also subject to constant mortar and 
sniper attacks.

Although the appellant has reported having the two combat 
experiences cited above, the Board finds no independent basis 
for concluding that he participated in combat with the enemy 
during his service in the Republic of Vietnam.  

The appellant's Report of Discharge (DD Form 214) and his SPR 
show that he served in the Republic of Vietnam for 12 months, 
that his military occupational specialty (MOS) was heavy 
vehicle driver, and that he was assigned to the 563rd 
Transportation Company from January 1967 to January 1968, and 
to Headquarters Detachment of the 27th Transportation 
Battalion from January 1968 to July 1968.  

However, the Board emphasizes that service in a combat zone, 
without more, is not sufficient to establish that a veteran 
engaged in combat with the enemy.  See e.g., Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).  

In this case, neither the appellant's DD Form 214 nor his STR 
and SPR provide any objective evidence to show he personally 
participated in combat with the enemy or received a combat-
related wound or traumatic injury of any kind while he was in 
the Republic of Vietnam.  

Engagement in combat is not necessarily determined simply by 
reference to the existence or nonexistence of certain awards 
or MOSs.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  

However, in addition to the absence of any official indices 
of combat (Purple Heart Medal, Combat Infantry Badge, etc.) 
there is lacking any unofficial indices of combat, such as 
lay statements ("buddy statements").  The only "buddy 
statement" of record is the May 2003 letter from D.N., cited 
above, which does not assert that he witnessed the appellant 
actually participate in combat.  

In other words, combat has not been established by objective, 
competent, and factual evidence of record.  See VAOPGCPREC 
12-99 at p. 4.  

It is possible that the alleged attack on the base camp and 
general exposure to sniper and mortar attacks could, 
conceivably, be independently verifiable.  Pentecost, 16 Vet. 
App. 124.  However, the appellant has not provided sufficient 
details or information to support an attempt to independently 
verify the occurrence of any such event while he was in the 
Republic of Vietnam, and the appellant has not provided any 
other supportive evidence-to include statements from former 
service comrades-to place him in the general vicinity of 
such attacks or otherwise to confirm a claim incident or 
event of his service.  

Since combat has not been established, the claimed stressors 
cannot be verified based on the appellant's assertions alone; 
rather, a specific stressor must be independently 
corroborated.  

Indeed, the Board may not accept an appellant's 
uncorroborated account of his in-service stressor as evidence 
supporting a claim for PTSD if the claimed stressor is not 
related to combat.  See Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996); Dizoglio, 9 Vet. App. at 166.  

In such cases, the record must contain service records or 
other corroborative evidence that substantiates the 
appellant's testimony or statements as to the occurrence of 
the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki, 6 Vet. App. at 91.  

In one general non-combat stressor, the appellant asserts 
that he ran over and killed approximately 13 Vietnamese 
civilians.  In his accounts, the veteran has variously 
asserted (1) that he could not see the Vietnamese because of 
dust; (2) that he was ordered to keep driving despite the 
civilian presence due to incoming sniper fire; and (3) that 
he lost control of his truck.

In a second general non-combat stressor, the appellant 
asserts that he witnessed atrocities against Vietnamese 
civilians by American soldiers, including the following:  (1) 
the random killing of a young Vietnamese boy who had been 
trying to retrieve an arrow; (2) the deliberate killing of 
old Vietnamese by American soldiers; (3) the rape of young 
girls by American soldiers; (4) American soldiers slit the 
throat of a young Vietnamese and steal the watches that the 
boy had been trying to sell; and (5) an American sergeant 
displaying severed human fingers and ears to be sent home as 
souvenirs.  The appellant also indicated that he killed the 
two American soldiers who were raping the young girls. 

In this case, there is no independent basis whatsoever to 
support the appellant's assertions referable to any of the 
non-combat stressors cited above.  The anecdotal experiences 
of what the veteran apparently witnessed simply cannot be 
verified independently.  See Cohen, 10 Vet. App. at 134 
("Anecdotal incidents, although they may be true, are not 
researchable.  In order to be researched, incidents must be 
reported and documented.").  In addition, the veteran has not 
provided any specifications to allow for verification that he 
killed two American soldiers.  

Under these circumstances, without more from the appellant, 
the Board must conclude that there is no verified or 
potentially verifiable stressor to support the claim of 
service connection for PTSD.  

Simply stated, the occurrence of none of the specific in-
service stressful experiences has been corroborated by 
objective credible evidence, and the record does not present 
any basis for further developing the record in this regard.  

The Board has carefully considered the credibility and 
competence of the appellant's lay statements regarding his 
stressors, and for the reasons cited below finds that the 
appellant's uncorroborated statements cannot be accepted as 
credible.

The record shows that in January 2004 the appellant submitted 
a statement to VA fraudulently claiming to have been awarded 
a Purple Heart Medal in 1967, and asserting consequent 
entitlement to combat presumption.  In support of his 
assertion the appellant submitted a crudely altered DD Form 
214 in which a Purple Heart Medal had been typed in.  

Subsequent correspondence to the appellant from the U.S. Army 
Board for Correction of Military Records dated in January 
2008 rejected the appellant's request for retroactive award 
of a Purple Heart Medal.  This correspondence clearly shows 
that the appellant was well aware in January 2004 that he was 
submitting a false claim for combat presumption as a Purple 
Heart recipient.

The Court has stated that credibility can be impeached 
generally by a showing of interest, bias, inconsistent 
statements or, to a certain extent, bad character.  For 
documentary evidence, a "VA adjudicator may properly consider 
internal consistence, facial plausibility, and consistency 
with other evidence submitted on behalf of the veteran."  
Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  The United 
States Court of Appeals for the Federal Circuit held that the 
Board has "the authority to discount the weight and probity 
of evidence in the light of its own inherent characteristics 
and its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Board finds that the appellant's history of falsifying 
his military experiences in correspondence to VA shows him to 
be not credible.

The appellant's wife and daughter have submitted statements 
regarding the veteran's PTSD-like symptoms (hypersensitivity 
to loud noises, social isolation, etc.).  A layperson can 
certainly provide an eyewitness account of a veteran's 
visible symptoms; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

However, the appellant's diagnosis of PTSD and the severity 
of his symptoms are not in dispute.  The issue at hand is 
verifiable stressors in service, and neither the appellant's 
wife nor the appellant's daughter has attempted to suggest 
any specific in-service stressors for development.

Based on the totality of the medical and lay evidence above, 
the Board finds that the criteria for service connection for 
PTSD are not met.  Although the appellant has been 
competently diagnosed with PTSD, he has not shown a verified 
of verifiable service-related stressor.

Accordingly, the claim for service connection must be denied.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny 
a claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

In this case the preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt rule does not apply.  
Gilbert; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).



II.  Hypertension

There is no indication of hypertension in the veteran's STR.  
His report of physical examination in June 1969 records his 
blood pressure as 110/80, a normal reading.

Service connection may be granted for hypertension if 
manifested to a compensable degree within one year of 
discharge from service, even if not shown as present during 
service.  38 C.F.R. §§ 3.307, 3.309(a).  In this case there 
is no evidence of hypertension to any degree during the year 
after the veteran's discharge from service (June 1969-June 
1970), and the presumption does not apply.  
 
The appellant contends that he has hypertension secondary to 
the service-connected diabetes mellitus.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under § 3.310(a).  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

To prevail on the issue of secondary service causation, the 
record must show (1) evidence of a current disability, (2) 
evidence of a service-connected disability, and (3) medical 
nexus evidence establishing a connection between the current 
disability and the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. 
App. 513, 516-17 (1995). 

The appellant had a VA diabetes examination in June 2004 in 
which he reported that he had been diagnosed with diabetes 
mellitus three months earlier and with hypertension seven 
years earlier.  The appellant was hypertensive on 
examination.  The examiner diagnosed diabetes mellitus and 
"postural hypotension [low blood pressure] secondary to 
diabetes" but also diagnosed "increased blood pressure not 
related to diabetes." There is no indication that the 
examiner had access to the claims file.

Thereafter, the appellant had a VA diabetes mellitus 
examination by two physicians in May 2007 in which the 
examiners reviewed the claims file.  The appellant reported 
diagnosis of diabetes approximately two years previously, and 
treatment for hypertension for the past 20 years.  The 
examiners diagnosed diabetes mellitus, apparently under poor 
control, and hypertension that was controlled and not due to 
diabetes.

The appellant testified before the Board in February 2008 
that he had been hypertensive for approximately 40 years, and 
that one physician had told him that the hypertension was 
aggravated by the service-connected diabetes mellitus.

The Board notes that the appellant has shown evidence of 
current hypertension.  However, the competent and 
uncontroverted medical opinion of record states that the 
hypertension is not due to the service-connected diabetes 
mellitus.

Specifically, the VA examiner June 2004 diagnosed increased 
blood pressure not related to diabetes, and the VA examiners 
in May 2007 diagnosed controlled hypertension not due to 
diabetes.  There is no medical opinion of record stating a 
relationship between the appellant's diabetes mellitus and 
his hypertension.

The Board notes that the appellant has evidently 
mischaracterized the notation of the VA examiner in June 
2004, "postural hypotension secondary to diabetes," as 
medical evidence supporting his claim.  In fact, hypotension 
(low blood pressure) is the very opposite of the claimed 
hypertension.  Postural hypotension is no more than momentary 
loss of blood pressure when abruptly changing position; it is 
not a disability for which VA compensation is assigned.

As the competent and uncontroverted medical opinion of record 
asserts that the appellant's hypertension is not due to his 
service-connected diabetes mellitus, the Board finds that the 
criteria for secondary service connection are not met, and 
the claim must be denied.

As noted above, the evidence does not show that the appellant 
was hypertensive in service or to a compensable degree within 
the first year after his discharge from service, so the 
criteria for direct service connection are similarly not met.

In making this determination the Board has considered the 
benefit-of-the-doubt rule.  However, the preponderance of the 
evidence is against the claim, and the rule does not apply.  
Gilbert, 1 Vet. App. at 55; Ortiz, 274 F.3d 1361.

Entitlement to service connection for erectile dysfunction, 
claimed as secondary to the service-connected diabetes 
mellitus.

The appellant asserts that he is impotent due to his service-
connected diabetes mellitus.

The laws and regulations generally pertaining to service 
connection on a direct and secondary basis have been set out 
above and will not be repeated. 

Treatment records from Marion Avenue dated in January 2003 
show that the appellant had no current complaint of erectile 
dysfunction.

The first diagnosis of diabetes mellitus is a December 2003 
treatment note by Harborside Internal Medicine.  The note 
clearly shows that the appellant had no previous history of 
diabetes.

The appellant had a VA diabetes examination in June 2004 in 
which he reported that he had been diagnosed with diabetes 
mellitus three months earlier and that he had been impotent 
for the previous three years.  The examiner diagnosed 
diabetes mellitus and impotence secondary to diabetes 
mellitus.  There is no indication that the examiner had 
access to the claims file.

Thereafter, the appellant had a VA diabetes mellitus 
examination by two physicians in May 2007 in which the 
examiners reviewed the claims file.  The appellant reported 
diagnosis of diabetes approximately two years previously; he 
also reported some degree of impotence, helped by medication.  
The examiners diagnosed diabetes mellitus apparently under 
poor control, and impotence likely to be multifactoral in 
cause and less-than-likely due to diabetes. 

The appellant testified before the Board in February 2008 
that he began to experience erectile dysfunction 
approximately 10 years previously (i.e, in approximately 
1998); at approximately the same time he began to experience 
general fatigue and was told by a physician the he was 
diabetic, although he was not formally diagnosed with 
diabetes until approximately 2005 or 2006.

The appellant's VA medical record shows history of treatment 
for erectile dysfunction, responsive to medication.  The 
first element of service connection (medical evidence of a 
claimed disability) is accordingly met.

However, a veteran seeking disability benefits must establish 
not only the existence of a disability, but also an 
etiological connection between his military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

In this case, there is medical evidence both for and against 
such nexus.  As noted above, the VA examiner in June 2004 
diagnosed impotence secondary to diabetes mellitus, while the 
VA examiners in May 2007 diagnosed impotence likely to be 
multifactoral in cause and less-than-likely due to diabetes.

It is the Board's duty to assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  As true with any piece of evidence, 
the credibility and weight to be assigned to these opinions 
are within the province of the Board as adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The probative value of medical evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  
Guerrieri, op. cit.  

Greater weight may be placed on one physician's than 
another's depending on factors such as the reasoning employed 
by the physicians and whether or not (and the extent to 
which) they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  Prejean v. West, 13 
Vet. App. 444, 448-49 (2000).

In this case, the Board finds that the opinion of the June 
2004 examiner is less probative than that of the May 2007 
examiners because the former did not have access to the 
claims file but the latter did have such access.  Thus, the 
examiners in May 2007 were in a position to know the etiology 
of the appellant's diabetes mellitus and his erectile 
dysfunction, as well as the appellant's other physical and 
mental disorders, while the June 2004 examiner was not.

In addition to the medical evidence the Board has considered 
the appellant's lay evidence, including his testimony before 
the Board in which he asserted that he developed impotence at 
approximately the same time that he began experiencing 
symptoms of diabetes.
  
A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).   
However, a layperson is not considered capable of opining, 
however sincerely, in regard to causation of a disability.  
Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom 
Routen v. West, 142 F. 3d 1434 (Fed. Cir. 1998), cert denied, 
119 S. Ct. 404 (1998); Espiritu, 2 Vet. App. 492; Moray v. 
Brown, 5 Vet. App. 211 (1993); Bostain v. West, 11 Vet. App. 
124, 127 (1998); Grivois v. Brown, 6 Vet. App. 135 (1994).



It is the province of trained health care professionals to 
enter conclusions that require medical expertise, such as 
opinions as to diagnosis and causation.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  In this case, the appellant's 
theory of causation is refuted by the most probative medical 
evidence of record.  

Further, in the evaluation of evidence, VA adjudicators may 
properly consider internal inconsistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
510-11 (1995).  In this case the appellant's testimony in 
2008 of a 10-year history of erectile dysfunction is 
inconsistent with his January 2003 statements to Marion 
Avenue stating no current complaint of erectile dysfunction, 
and also inconsistent with his June 2004 account to the VA 
examiner of impotence for the previous three years.  

The Board accordingly finds that the criteria for service 
connection for erectile dysfunction, to include as secondary 
to the service-connected diabetes mellitus, are not met.   
The claim must therefore be denied.

In making this determination the Board has considered the 
benefit-of-the-doubt rule.  However, the preponderance of the 
evidence is against the claim, and the rule does not apply.  
Gilbert, 1 Vet. App. at 55; Ortiz, 274 F.3d 1361.

Entitlement to service connection for chronic liver disease, 
claimed as secondary to the service-connected diabetes 
mellitus.

There is no indication in STR of any liver disorder.  The 
appellant's separation physical examination in June 1969 
showed no abnormal laboratory results or any abnormality 
associated with the liver.

The appellant's claim simply asserted "liver problems."  
Although the appellant did not further articulate, he is 
apparently contending liver disorder as consequent to 
exposure to Agent Orange and/or as secondary to the service-
connected diabetes mellitus.

The appellant is service-connected for diabetes mellitus, 
based on presumptive exposure to Agent Orange while serving 
in Vietnam. 

VA treatment records show no current liver disease and not 
history of liver disease.  The appellant's VA problem list 
notes "serologic evidence of immunity to hepatitis B" and 
history of dyslipidemia, but there is no indication of any 
actual liver disease.

The appellant testified before the Board in February 2008 
that he was informed by his physicians that the service-
connected diabetes mellitus was placing too much strain on 
his kidneys and liver, although the doctors had never cited 
any specific kidney or liver disorder.

Congress specifically limits entitlement to service-connected 
disease or injury where such cases have resulted in a 
disability, and in the absence of a proof of present 
disability there can be no claim.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  In this case, as there is no 
medical evidence of a current chronic liver disease, there 
can be no claim of either direct or secondary service 
connection.

The appellant testified that physicians have informed him 
that the service-connected diabetes mellitus is causing a 
strain on his liver and kidneys.  However, hearsay medical 
evidence does not constitute competent medical evidence.  
Robinette v. Brown, 8 Vet. App. 69 (1995); Warren v. Brown, 6 
Vet. App. 4 (1993).  ("What a physician said, and the 
layman's account of what he purportedly said, filtered 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute medical evidence."  
Robinette, 8 Vet. App. at 77 (1995)).

Further, absent medical evidence of an actual diagnosed liver 
disorder, there is no disability on which service connection 
can be based, even if arguendo the appellant's service-
connected diabetes mellitus is indeed causing a strain on his 
kidneys, liver or other physical systems.

The Board accordingly finds that, absent medical evidence of 
a current disability, the criteria for service connection for 
chronic liver disease are not met, and the claim must be 
denied.

In making this determination the Board has considered the 
benefit-of-the-doubt rule.  However, the preponderance of the 
evidence is against the claim, and the rule does not apply.  
Gilbert, 1 Vet. App. at 55; Ortiz, 274 F.3d 1361.

Entitlement to service connection for chronic inguinal 
hernia.

The appellant's claim contends that he had a "double 
hernia" in service.

The appellant's STR show complaint of swollen and matted 
nodes in the left inguinal area in February 1968; the 
condition was treated with hot packs, apparently without 
sequelae.  His report of medical examination in June 1969 at 
the time of separation shows no indication of current 
inguinal hernia, and in fact notes the genitourinary system 
as "normal."  In a self-reported Report of Medical History 
in June 1969 the appellant specifically denied history of 
rupture or hernia.

The appellant's post-service medical treatment record is 
silent in regard to any current hernia.  The appellant's VA 
medical treatment record cites "status post bilateral 
hernioplasties in remote past, without residua."

The appellant testified before the Board in February 2008 
that he may have gotten hernias in service while helping to 
lift an overturned jeep; he experienced a pulling sensation 
that was not bad at the time but subsequently became worse.  
The appellant had hernia surgery approximately six months 
after his discharge from service; the physician who performed 
that surgery told him that the hernias were caused by 
military service, but the appellant was not completely 
certain that the hernias were due to service or to some event 
after service.  The appellant stated that he had no current 
symptoms associated with the hernias other than scars which 
were sometimes tender.   

The Board initially notes that there is no evidence that the 
appellant had a hernia in service.  The appellant himself was 
uncertain thereof in his testimony, and the appellant's STR 
shows no rupture or hernia in service (and, in fact, the 
appellant specifically denied any previous rupture or hernia 
at the time of his discharge from service).

It is also questionable whether the appellant has a current 
disability resulting from residuals of a hernia.  The VA 
medical records refer to history of remote hernia without 
residua.  The appellant's testimony is ambivalent, in that he 
denied any current symptoms or problems but later complained 
of tender hernia scar.

A painful or tender scar would be considered a disability for 
VA compensation purposes.  However, evidence of a present 
condition is generally not relevant to a claim for service 
connection, absent some competent linkage to military 
service.  Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992). 

In this case there is no medical or lay evidence whatsoever 
showing that the appellant's remote hernias actually occurred 
during military service.  Accordingly, the Board finds that 
the criteria for service connection are not met, and the 
claim must be denied.

In making this determination the Board has considered the 
benefit-of-the-doubt rule.  However, the preponderance of the 
evidence is against the claim, and the rule does not apply.  
Gilbert, 1 Vet. App. at 55; Ortiz, 274 F.3d 1361.

Entitlement to service connection for arteriosclerosis 
obliterans, claimed as vascular disorder, claimed as 
secondary to the service-connected diabetes mellitus.

The appellant's STR show no evidence of any vascular disorder 
in service.  His report of medical examination in June 1969 
showed the vascular system as clinically "normal."

Service connection may be granted for arteriosclerosis if 
manifested to a compensable degree within one year of 
discharge from service, even if not shown as present during 
service.  38 C.F.R. §§ 3.307, 3.309(a).  In this case there 
is no evidence of arteriosclerosis to any degree during the 
year after the veteran's discharge from service (June 1969-
June 1970), and the presumption does not apply.  

There is no indication in the appellant's post-military VA 
medical records of any diagnosed vascular disorder.

The veteran testified before the Board in February 2008 that 
he has not been diagnosed with arteriosclerosis, although one 
physician had told him that he may have a problem with it.

As noted above, in the absence of a proof of present 
disability there can be no claim.  Brammer, 3 Vet. App. at 
225.  Existence of current disability must be shown by 
competent medical evidence.  Degmetich v. Brown, 104 F.3d 
1328 (1997).  "Current disability" means a disability shown 
by competent medical evidence to exist at the time of the 
award of service connection.   Chelte v. Brown, 10 Vet. App. 
268 (1997).

In this case there is no medical evidence whatsoever of 
arteriosclerosis or any other vascular disorder.  
Accordingly, the Board finds that the appellant has not 
presented a claim for a disability for which service 
connection may be granted.

As the criteria for service connection are not met, the claim 
must be denied.

In making this determination the Board has considered the 
benefit-of-the-doubt rule.  However, the preponderance of the 
evidence is against the claim, and the rule does not apply.  
Gilbert, 1 Vet. App. at 55; Ortiz, 274 F.3d 1361.

Entitlement to service connection for bronchial asthma.  

The appellant has suggested two theories of service 
connection for asthma: first, that he had asthma prior to 
service that was aggravated by military service, and second 
that asthma was induced or aggravated by exposure to dust 
and/or Agent Orange.

A veteran is presumed to have been sound upon entry into the 
military, except as to conditions noted at the time of the 
acceptance, examination, or enrollment, or where clear and 
unmistakable evidence demonstrates that the condition existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111.

In this case, the appellant's STR show that his lungs and 
chest were clinically "normal" in his enlistment physical 
examination in September 1966; in a self-reported Report of 
Medical History in September 1966 the appellant specifically 
denied having ever had asthma.  He had occasional treatment 
for coughs and headaches during service, but there was no 
diagnosis of asthma.  His separation physical examination in 
June 1969 showed the lungs as "normal."

The Board accordingly finds that the veteran is not shown by 
clear and unmistakable evidence to have had asthma prior to 
military service.  The presumption of soundness accordingly 
applies, and the presumption of aggravation is not triggered.

The appellant's first diagnosis of asthma that is of record 
occurs in a May 2003 treatment note by Harborside Internal 
Medicine; previous treatment notes by the same provider had 
shown no apparent acute cardiopulmonary disease.  The May 
2003 treatment note cited symptoms beginning 10 days 
previously; there is no indication of a previous history of 
chronic asthma.  

The appellant testified before the Board in February 2008 
that he began self-medicating for asthma shortly after his 
discharge from military service.  The appellant attributed 
his asthma to exposure to dust while driving in convoys; he 
also stated that a physician agreed the asthma was due to 
dust and to Agent Orange exposure.

The appellant has shown current diagnosis of asthma.  
However, there is no medical evidence that the appellant's 
asthma is related to his military service.  

The appellant is presumed to have been exposed to Agent 
Orange, and indeed he has been granted service connection for 
diabetes mellitus as presumptively related to such exposure.  
However, bronchial asthma is not listed in 38 C.F.R. 
§ 3.309(e) as a disorder for which the presumption applies.

The Secretary of Veterans Affairs has determined that there 
is no presumptive positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.   See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41, 442-449 and 61 Fed. 
Reg. 57, 586-89 (1996); Notice, 64 Fed. Reg. 59, 232-243 
(Nov. 2, 1999).

Notwithstanding the presumption, a claimant can establish 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  In 
this case, however, there is no competent medical opinion 
whatsoever showing a relationship between this appellant's 
bronchial asthma and Agent Orange.

The appellant testified that at least one medical provider 
has told him the asthma is related to dust and/or to Agent 
Orange.  However, there is no corroborating opinion in the 
medical record.  As noted above, hearsay medical evidence is 
not competent to show service connection.  Robinette, 8 Vet. 
App. at 77 (1995); Warren, 6 Vet. App. 4.  

The Board notes that there is no medical evidence of 
bronchial asthma prior to May 2003, more than 30 years after 
the appellant's discharge from service.  The passage of many 
years between discharge from active service and the medical 
documentation of a claim disability is evidence against a 
claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).

Based on the evidence above, the Board finds that the 
criteria for service connection for bronchial asthma are not 
met.  Accordingly, the claim must be denied.

In making this determination the Board has considered the 
benefit-of-the-doubt rule.  However, the preponderance of the 
evidence is against the claim, and the rule does not apply.  
Gilbert, 1 Vet. App. at 55; Ortiz, 274 F.3d 1361.


ORDER

Service connection for PTSD is denied.

Service connection for hypertension is denied.  

Service connection for erectile dysfunction is denied.

Service connection for chronic liver disease is denied.

Service connection for chronic inguinal hernia is denied. 

Service connection for arteriosclerosis obliterans, claimed 
as vascular disorder, is denied. 

Service connection for bronchial asthma is denied. 





REMAND

Entitlement to service connection for hearing loss.  

Entitlement to service connection for tinnitus.  

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service (as opposed to intercurrent causes).   
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The appellant had a VA audiological evaluation in June 2005 
in which the Puretone thresholds were consistent with a 
hearing disability under 38 C.F.R. § 3.385.  However, the 
claims file contains only the audiological evaluation 
worksheet, not the actual evaluation report; the record is 
accordingly silent as to a diagnosis or opinion of etiology, 
as well as to any indication regarding tinnitus.

Subsequent VA medical records refer to a VA audiological 
evaluation that was conducted in November 2007, but that 
evaluation is not in the claims file.  

Finally, a VA auditory brainstem response (ABR) test was 
performed in December 2007.  The results of that ABR are of 
record, but there is no indication therein as to whether the 
results are significant in showing a relationship between the 
appellant's asymmetric hearing loss and military service.

The Board notes that the appellant's STR reflect no specific 
complaints, findings, or diagnosis of hearing loss or 
tinnitus.  However, the absence of in-service evidence of 
hearing loss is not fatal to the claim, see Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, evidence of a 
current hearing loss disability and a medically sound basis 
for attributing such disability to service may serve as a 
basis for a grant of service connection for hearing loss.  
See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).   

In this case, the appellant does not have documented acoustic 
trauma in service.  However, recent VA treatment notes 
(January 2008) cite "bilateral hearing impairment in setting 
of military acoustic and blast trauma" without identifying 
any clinical rationale.  

In view of the evidence  of current bilateral sensorineural 
hearing loss (SNHL) and in view of the ambivalent 
audiological evidence regarding nexus, the Board finds that 
medical opinion as to the relationship between the hearing 
loss and military service would be helpful in resolving the 
claim on appeal.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4).  

Hence, the RO should arrange for the appellant to undergo a 
VA examination by an otolaryngologist (ear, nose and throat 
specialist) at an appropriate VA medical facility.  

The appellant is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  

If the appellant fails to report to the scheduled 
examination, the RO should obtain and associate with the 
claims file (a) copy(ies) of the notice(s) of the examination 
sent to him by the pertinent VA medical facility at which the 
examination is to take place.  

Prior to arranging for the appellant to undergo VA 
examination, the RO should also give the appellant another 
opportunity to present information and/or evidence pertinent 
to his claim for service connection for bilateral hearing 
loss.  

The RO's notice letter to the appellant should explain that 
he has a full one-year period for response.  The RO should 
request that the appellant furnish all evidence in his 
possession, and ensure that its letter meets the notice 
requirements of Dingess/Hartman as regards the five elements 
of a claim for service connection, as appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the appellant 
provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claims remaining on appeal.   

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the appellant 
and his representative a letter 
requesting that the appellant provide 
sufficient information, and if necessary, 
signed authorization, to enable it to 
obtain any additional evidence pertaining 
to the claim on appeal.  The RO should 
also invite the appellant to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit. 

The RO should ensure that its notice to 
the appellant meets the requirements of 
Dingess/Hartman, cited to above, as 
regards the five elements of a claim for 
service connection, as appropriate.  The 
RO's letter should clearly explain to the 
appellant that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence following the 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
appellant and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

3.  After all records and/or responses 
received have been associated with the 
claims file, or the time period for the 
appellant's response has expired, the RO 
should arrange for the appellant  to 
undergo VA examination to determine the 
nature and likely etiology of the claimed 
hearing loss and tinnitus.  

The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  

All appropriate tests and studies (to 
include current audiometry and speech 
discrimination testing, if required by 
the examiner) should be accomplished and 
all clinical findings should be reported 
in detail.  

The examiner should render an opinion, 
consistent with sound medical judgment, as 
to whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that the appellant has 
hearing loss disability and/or tinnitus 
that is the result of in-service injury or 
disease, as opposed to aging or other 
intercurrent cause.  If the examiner 
cannot provide such an opinion without 
resorting to speculation he or she should 
so indicate.  
 
The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.  

4.  If the appellant fails to report to 
the scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
appellant by the pertinent VA medical 
facility.  

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for service 
connection for bilateral hearing loss and 
tinnitus in light of all pertinent 
evidence and legal authority.  

7.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the appellant and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  

The appellant need take no action until otherwise notified, 
but he may furnish additional evidence and/or argument during 
the appropriate time period.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112.  



______________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


